         Case 4:18-cr-00242-BSM Document 98 Filed 04/22/21 Page 1 of 8

                              United States Court of Appeals
                                    For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                   St. Louis, Missouri 63102
                                                                            VOICE (314) 244-2400
Michael E. Gans
                                                                              FAX (314) 244-2780
 Clerk of Court
                                                                            www.ca8.uscourts.gov

                                                           April 22, 2021


Mr. Omar Greene                                                             4:18-cr-00242-BSM
LAW OFFICE OF OMAR F. GREENE
Suite 255
1501 N. University Avenue
Little Rock, AR 72207

       RE: 21-1893 United States v. Antoine Perkins

Dear Counsel:

       The district court has transmitted a notice of appeal in this criminal matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to the court. Counsel in the case must
supply the clerk with an Appearance Form. Counsel may download or fill out an Appearance
Form on the "Forms" page on our web site at www.ca8.uscourts.gov.

        You will receive a CJA appointment through the eVoucher electronic system with a login
and password. Your duties as counsel are defined by Eighth Circuit Rule 27B and Eighth
Circuit's Plan to Expedite Criminal Appeals. Please review these materials which are on the
"Rules and Procedures"page of our web site.

        Instructions for preparing vouchers for payment may be found on the court's website at
www.ca8.uscourts.gov/cja-information and from the links in the eVoucher program. Submission
of paper vouchers is not allowed. Vouchers should be submitted after the court issues its mandate
at the close of the case.

        Appointments are personal and cannot be delegated without the court's approval. If you
have any questions about your appointment or the CJA voucher process, please contact this
office.

        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please review the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Useful information about briefing and the record on appeal
can be found at these links:
                     media.ca8.uscourts.gov/newcoa/notes/redactcr-egov.pdf
                        media.ca8.uscourts.gov/newcoa/forms/crbrchk.pdf
                        media.ca8.uscourts.gov/newcoa/forms/crrecord.pdf




   Appellate Case: 21-1893        Page: 1           Date Filed: 04/22/2021 Entry ID: 5028026
           Case 4:18-cr-00242-BSM Document 98 Filed 04/22/21 Page 2 of 8



Page Two
21-1893

         Please note that the court has eliminated the requirement for a clerk's record in criminal
appeals, effective January 1, 2013. Record references to the district record made in pleadings and
briefs filed in this court must be to the district court docket. For example, if the motion to
suppress is district court docket number 11 and a party wishes to reference page 7 of the motion
to suppress, the reference in the brief should be in the format: (DCD 11, at p.7). Transcript
references should be to Volume and page number (TR., Vol. 1, p. 123). Exhibit references
should be to the exhibit label attached in the district court proceedings: (Government Exh. 1,
page 3; Defense Exh. C, page 4). References to the Presentence Investigation Report should be to
page number: (PSR, p.17). Additional information should be provided whenever it is necessary
to clearly identify a document and avoid confusion.

        Paper copies of transcripts, Statements of Reasons, Presentence Investigation Reports and
exhibits will be still forwarded from the district court to the circuit clerk's office, and counsel
should check with the district court clerk's office to assure that all necessary materials are
transmitted on a timely basis.

        If a transcript will be required for the appeal, you should immediately contact the official
court reporter and take steps to order the transcripts and arrange for payment for their production.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to meet the briefing deadlines will result in the issuance of an order to
show cause and may lead to dismissal of the appeal, as well as the initiation of disciplinary
proceedings. Requests for extensions of time must be filed on a timely basis and should establish
good cause. Overlength briefs are strongly discouraged.

        If you have any questions about the schedule or procedures for the case, please contact
our office.

                                                      Michael E. Gans
                                                      Clerk of Court

CAH

Enclosure(s)

cc:      Ms. Amanda Dillon Fields
         Ms. Stephanie Mazzanti
         Mr. Jim McCormack
         Ms. Suzanne McKennon
         Mr. Antoine L. Perkins

           District Court/Agency Case Number(s): 4:18-cr-00242-BSM-1




      Appellate Case: 21-1893       Page: 2      Date Filed: 04/22/2021 Entry ID: 5028026
         Case 4:18-cr-00242-BSM Document 98 Filed 04/22/21 Page 3 of 8

Caption For Case Number: 21-1893

United States of America

            Plaintiff - Appellee

v.

Antoine L. Perkins

            Defendant - Appellant




     Appellate Case: 21-1893       Page: 3   Date Filed: 04/22/2021 Entry ID: 5028026
         Case 4:18-cr-00242-BSM Document 98 Filed 04/22/21 Page 4 of 8

Addresses For Case Participants: 21-1893

Mr. Omar Greene
LAW OFFICE OF OMAR F. GREENE
Suite 255
1501 N. University Avenue
Little Rock, AR 72207

Ms. Amanda Dillon Fields
U.S. ATTORNEY'S OFFICE
Eastern District of Arkansas
Suite 500
425 W. Capitol Avenue
Little Rock, AR 72201

Ms. Stephanie Mazzanti
U.S. ATTORNEY'S OFFICE
Eastern District of Arkansas
Suite 500
425 W. Capitol Avenue
Little Rock, AR 72201

Mr. Jim McCormack
U.S. DISTRICT COURT
Eastern District of Arkansas
Room A149
600 W. Capitol Avenue
Little Rock, AR 72201-0000

Ms. Suzanne McKennon
P.O. Box 7343
Little Rock, AR 72217

Mr. Antoine L. Perkins
3017 S. Izard Street
Little Rock, 72206




   Appellate Case: 21-1893     Page: 4     Date Filed: 04/22/2021 Entry ID: 5028026
              Case 4:18-cr-00242-BSM Document 98 Filed 04/22/21 Page 5 of 8


From:           ca08ml_cmecf_Notify@ca8.uscourts.gov
Subject:        Re-send: 21-1893 United States v. Antoine Perkins "CRIMINAL case docketed" (4:18-cr-00242-BSM-1)
Date:           Thursday, April 22, 2021 9:41:33 AM




***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
(including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing.

                                                                           Eighth Circuit Court of Appeals

Amended 04/22/2021 09:40:47: Notice of Docket Activity

The following transaction was filed on 04/22/2021
Case Name:        United States v. Antoine Perkins
Case Number:   21-1893
Document(s): Document(s)


Docket Text:
CRIMINAL case docketed. [5028026] [21-1893] NOTE: Docketing letter modified and re-sent, as first letter did not contain correct address for
appellant.--[Edited 04/22/2021 by CAH] (Cindy Harrison)

Notice will be electronically mailed to:

Ms. Amanda Dillon Fields: amanda.fields@usdoj.gov, katherine.holcomb@usdoj.gov, caseview.ecf@usdoj.gov, stephanie.mazzanti@usdoj.gov,
john.webster@usdoj.gov, leslie.bright@usdoj.gov
Mr. Omar Greene: ogreene@omargreene.com
Ms. Stephanie Mazzanti, Assistant U.S. Attorney: Stephanie.Mazzanti@usdoj.gov, christy.averett@usdoj.gov, john.webster@usdoj.gov,
leslie.bright@usdoj.gov
Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov
Ms. Suzanne McKennon, Court Reporter: Suzanne@ears2hands.com


Notice will be mailed to:


Mr. Antoine L. Perkins
3017 S. Izard Street
Little Rock, AR 72206

The following document(s) are associated with this transaction:
Document Description: Criminal Fee Status Letter
Original Filename: /opt/ACECF/live/forms/CindyHarrison_211893_5028026_CriminalFeeStatusLetters_117.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=04/22/2021] [FileNumber=5028026-0]
[0a233bb06bba973ebd5b42dfd13bba66e86df49da4460ab679ed49ea063c3bfbd97b5d94df0befc4d634ff0ece5d798ab3f381c067a4637ac3b5bd56a1ee7121]]
Recipients:

       Ms. Amanda Dillon Fields
       Mr. Omar Greene
       Ms. Stephanie Mazzanti, Assistant U.S. Attorney
       Mr. Jim McCormack, Clerk of Court
       Ms. Suzanne McKennon, Court Reporter
       Mr. Antoine L. Perkins

Document Description: Criminal Fee Status Letter
Original Filename: /opt/ACECF/live/forms/CindyHarrison_211893_5028026_CriminalFeeStatusLetters_117.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=04/22/2021] [FileNumber=5028026-3]
[1258fd932f101230f88724accecf78c2c6bc85cb500826ad6df34cc9285e3e8215bbe1f35153d177a9be646d31c2a1691442362bf7b9453cec6f110847eb6816]]
Recipients:

       Ms. Amanda Dillon Fields
       Mr. Omar Greene
       Ms. Stephanie Mazzanti, Assistant U.S. Attorney
       Mr. Jim McCormack, Clerk of Court
       Ms. Suzanne McKennon, Court Reporter
       Mr. Antoine L. Perkins

The following information is for the use of court personnel:


DOCKET ENTRY ID: 5028026
RELIEF(S) DOCKETED:
DOCKET PART(S) ADDED: 6754247, 6754248, 6754249
          Case 4:18-cr-00242-BSM Document 98 Filed 04/22/21 Page 6 of 8

                         UNITED STATES COURT OF APPEALS
                                    FOR THE EIGHTH CIRCUIT

                         CRIMINAL APPEAL BRIEFING SCHEDULE

Appeal No.      21-1893 United States v. Antoine Perkins

Date:           April 22, 2021

Briefing in criminal appeals is governed by Eighth Circuit's Plan to Expedite Criminal Appeals.
Counsel should also review the provisions of Eighth Circuit Rule 27B.

                                   APPEAL REQUIREMENTS

1.   On January 1, 2013, the court eliminated the clerk's record as the form for the record on
     appeal in criminal cases. Instead, the court will review the electronic version of the
     pleadings and orders maintained by the district court on its official docket. The remainder
     of the record materials required for appellate review of the case - transcripts, exhibits,
     Statements of Reasons, Presentence Investigation Reports and any other items not
     accessible from the electronic docket - will still be forwarded in paper format for the
     court's use. Dates are established for transmittal of these paper documents. Directions for
     citation to the district court electronic docket and other documents are provided in the
     docketing letter sent with this schedule. Failure to follow these citation directions may
     result in the rejection of your brief. Questions should be addressed to the circuit court
     clerk's office.

2.   Please order any transcripts immediately. If the appeal is proceeding in forma pauperis,
     requests for and payments of transcripts shall be processed through the district court's
     eVoucher system.

3.   If you were retained for the district court proceedings and the defendant is unable
     to bear the cost of the appeal, a motion for leave to proceed in forma pauperis should
     be filed with the district court. Counsel cannot be appointed and a transcript cannot
     be provided at government expense unless the defendant obtains IFP status.

4.   As this case was tried in three days or less, the court reporter shall file the transcript
     within 21 days of filing the notice of appeal.

5.   Review "Briefing Checklist" and "Pointers on Preparing Briefs" at:
     www.ca8.uscourts.gov/appeal-preparation-information . Please note appellant's brief
     must include a copy of the Judgment and Commitment
     Order in the Addendum.

6.   The government must file a single brief in multiple-defendant appeals.




     Appellate Case: 21-1893         Page: 1       Date Filed: 04/22/2021 Entry ID: 5028040
              Case 4:18-cr-00242-BSM Document 98 Filed 04/22/21 Page 7 of 8

                                               GENERAL INFORMATION

         The following filing dates are established for the appeals. Dates are only extended upon
the filing of a timely motion establishing good cause. An order extending the time for filing a
brief also extends the filing date for the responding or replying party's brief. Filing dates can also
be accelerated if a party files its brief before the due date. Please refer to FRAP 25, FRAP 26 and
FRAP 31 for provisions governing filing and service. You may find the Federal and Eighth
Circuit rules, as well as practice aids, at: www.ca8.uscourts.gov/rules-procedures.



                                                        FILING DATES:

Transcript . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 05/24/2021


PSI Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 05/24/2021


Appellant's Brief (with addendum). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . 06/07/2021


Appellee's Brief. . . . . . . . . . . . . . . . . . . . . . . . . . . 21 days from the date the court issues the
                                                                       Notice of Docket Activity filing the brief.

Appellant's Reply Brief . . . . . . . . . . . . . . . . . . . . . .7 days from the date the court issues the
                                                                  Notice of Docket Activity filing the brief.


                                ALL BRIEFS AND APPENDICES SHOULD BE
                                  FILED WITH THE ST. LOUIS OFFICE




     Appellate Case: 21-1893                      Page: 2           Date Filed: 04/22/2021 Entry ID: 5028040
              Case 4:18-cr-00242-BSM Document 98 Filed 04/22/21 Page 8 of 8


From:           ca08ml_cmecf_Notify@ca8.uscourts.gov
Subject:        21-1893 United States v. Antoine Perkins "Criminal 3 day briefing schedule" (4:18-cr-00242-BSM-1)
Date:           Thursday, April 22, 2021 9:50:31 AM




***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
(including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing.

                                                                              Eighth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was filed on 04/22/2021
Case Name:        United States v. Antoine Perkins
Case Number:   21-1893
Document(s): Document(s)


Docket Text:
CRIMINAL BRIEFING SCHEDULE SET AS FOLLOWS: PSI report due 05/24/2021. Transcript due 05/24/2021. Brief of appellant Antoine L. Perkins
due 06/07/2021. Appellee(s) brief is due 21 days from the date the court issues the Notice of Docket Activity filing the appellant(s) brief. Appellant reply
brief is due 7 days from the date the court issues the Notice of Docket Activity filing the appellee's brief. [5028040] [21-1893] (Cindy Harrison)

Notice will be electronically mailed to:

Ms. Amanda Dillon Fields: amanda.fields@usdoj.gov, katherine.holcomb@usdoj.gov, caseview.ecf@usdoj.gov, stephanie.mazzanti@usdoj.gov,
john.webster@usdoj.gov, leslie.bright@usdoj.gov
Mr. Omar Greene: ogreene@omargreene.com
Ms. Stephanie Mazzanti, Assistant U.S. Attorney: Stephanie.Mazzanti@usdoj.gov, christy.averett@usdoj.gov, john.webster@usdoj.gov,
leslie.bright@usdoj.gov
Mr. Jim McCormack, Clerk of Court: ared_appeals@ared.uscourts.gov
Ms. Suzanne McKennon, Court Reporter: Suzanne@ears2hands.com


Notice will be mailed to:


Mr. Antoine L. Perkins
3017 S. Izard Street
Little Rock, AR 72206

The following document(s) are associated with this transaction:
Document Description: Briefing Schedule
Original Filename: /opt/ACECF/live/forms/CindyHarrison_211893_5028040_Criminal3DayBriefingSchedules_206.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1105112566 [Date=04/22/2021] [FileNumber=5028040-0]
[c64e5203447184c6eb4bbb1ca48ee0330b33938b4622115098c6da1cac823fd2e3ac6af93350851fca469a28396a511dd09c96fdcbe6b1e761f89690e492b5d1]]
Recipients:

       Ms. Amanda Dillon Fields
       Mr. Omar Greene
       Ms. Stephanie Mazzanti, Assistant U.S. Attorney
       Mr. Jim McCormack, Clerk of Court
       Ms. Suzanne McKennon, Court Reporter
       Mr. Antoine L. Perkins

The following information is for the use of court personnel:


DOCKET ENTRY ID: 5028040
RELIEF(S) DOCKETED:
DOCKET PART(S) ADDED: 6754273, 6754274
